Case 2:18-cv-10053-DMG-GJS Document 41 Filed 02/11/20 Page 1 of 1 Page ID #:195




  1

  2

  3

  4

  5

  6

  7

  8

  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
      SUSAN NICHOLSON HOFHEINZ,                       Case No.: CV 18-10053-DMG (GJSx)
 12

 13   Plaintiff,                                      ORDER ON FOURTH
                                                      STIPULATION TO CONTINUE
 14                                                   DEADLINE TO DISMISS OR RE-
      vs.                                             OPEN ACTION [40]
 15

 16   SHOUT! FACTORY, LLC; et al.,

 17   Defendants.
 18

 19         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY

 20   ORDERED:

 21         The deadline to dismiss or re-open this action is continued to March 13, 2020.

 22   Failure to timely comply with this Order or stipulate to the continuance of the deadline

 23   will result in the dismissal of this action as of March 16, 2020.

 24         IT IS SO ORDERED.

 25   DATED: February 11, 2020                        _______________________________
 26                                                   DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
 27

 28                                               1

                                               ORDER
